OPINION — AG — THE COUNTY TREASURER SHOULD GIVE NOTICE TO THE VARIOUS COURTS THAT HAVE MADE SUCH DEPOSITS WITH SAID TREASURER THAT THE SAME ARE NOT REFUNDABLE AND THAT CLAIM SHOULD FILED WITH THE COUNTY CLERK. UPON RECEIPT OF A GIVEN CLAIM THE COUNTY CLERK SHOULD DETERMINE FROM THE COUNTY TREASURER WHETHER IN FACT THAT AMOUNT OF THE CLAIM IS IDENTICAL TO THE FIGURE REFLECTED IN THE RECORDS OF THE LATTER. IF SUCH FIGURES ARE THE SAME, THEN THE COUNTY CLERK SHOULD ISSUE HIS VOUCHER FOR THE AMOUNT CLAIMED. CITE: 19 Ohio St. 1961 691 [19-691], 19 Ohio St. 19611 692 [19-692], 11 Ohio St. 1961 726 [11-726], 11 Ohio St. 1961 751 [11-751], 11 Ohio St. 1961 797 [11-797], 62 Ohio St. 1961 321 [62-321], 39 Ohio St. 1961 524 [39-524], 11 Ohio St. 1961 853 [11-853], 11 Ohio St. 1961 956.26 [11-956.26], 11 Ohio St. 1961 957.9 [11-957.9] 11 Ohio St. 1961 958.10 [11-958.10] (CHARLES OWENS) ** SEE OPINION NO. 65-308, 65-316 (1965) **